MEMORANDUM**
California state prisoner Tyrone L. Morgan appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition challenging his conviction for attempted murder and assault with a firearm. We have jurisdiction pursuant to 28 U.S.C. § 2253. Reviewing de novo, see Leavitt v. Arave, 371 F.3d 663, 668 (9th Cir.2004), we affirm.
Morgan contends that he was denied a fair trial because a juror made statements *115during deliberations regarding his experience having been shot in Vietnam and his knowledge of semi-automatic weapons in the context of a discussion of specific intent to kill. This contention lacks merit. We agree with the district court that the juror’s comments regarding his wounds in Vietnam and regarding semi-automatic weapons cannot be said to have had a substantial and injurious effect on the verdict. See Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993).
To the extent Morgan raises arguments not encompassed within the certificate of appealability (“COA”), we construe these as a motion to broaden the COA and deny the motion. See 28 U.S.C. § 2253(c)(2); 9th Cir. R. 22-l(e).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.